[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:             October 11, 1996 Date of Application:          October 11, 1996 Date Application Filed:       October 15, 1996 Date of Decision:             March 24, 1997
Application for review of sentence imposed by the Superior Court, Judicial District of Litchfield, Docket Number CR96-89026.
Christopher Cosgrove, Esq., Defense Counsel, for Petitioner.
Guy W. Wolf, III Esq., Assistant State's Attorney, for the State.
After a plea of guilty, petitioner was convicted of possession of narcotics with intent to sell in violation of General Statutes § 21a-277 (a). As a result of such conviction, petitioner was sentenced to a prison term of ten years with the execution suspended after four years and five years probation with special conditions.
The facts underlying petitioner's conviction indicate that on May 8, 1996, Winsted police received information that an order for narcotics had been placed with petitioner and that she was going to her supplier to obtain the drugs. At 12:46 p. m., police stopped petitioner's vehicle. A search of her person revealed 13 bags of heroin along with two syringes.
Petitioner's attorney requested a reduction in sentence claiming that the sentence imposed was disproportionate under the circumstances. He stated that about the time petitioner was arrested, a series of similar arrests were made involving women selling narcotics. The attorney stated that all of the cases were resolved with sentences of three years or less imposed. Petitioner's sentence was the only one which exceeded three years. The attorney also stated that the other women had criminal records at least as bad or more serious than petitioner's.
It was also stated by the attorney that petitioner had been addicted to narcotics since her high school days, and he also stated that the amount of narcotics possessed by petitioner was not excessive. He also stated that the sentence imposed was the first long-term sentence that had been imposed upon petitioner and should be reduced to three years.
Speaking on her own behalf, petitioner stressed the fact that she had been addicted to drugs.
The state's attorney argued against any reduction in sentence. He stated that this was petitioner's ninth conviction and her fourth felony conviction. The state's attorney also stated that three of petitioner's prior convictions were for narcotics offenses. He stated that petitioner had a bad track record and that probation had recommended prison. At the time of sentencing, the State requested a ten-year prison sentence with CT Page 3896 the execution suspended after five years. The state's attorney recommended that the sentence be increased to that figure.
In this case, the sentencing judge was required to impose sentence on a 34-year-old single mother with a substantial criminal record. Petitioner had been convicted of a serious narcotic violation for which the maximum sentence was 15 years in prison. This was her fourth narcotics conviction.
In light of the nature of the offense and the character of the petitioner, it cannot be found that the sentence imposed was inappropriate or disproportionate. The sentence should not be modified.
Sentence affirmed.
Purtill, J.
Klaczak, J.
Norko, J.
Purtill, J., Klaczak, J., and Norko, J. participated in this decision.